Name: 84/146/EEC: Commission Decision of 5 March 1984 approving a programme for the manufacture of processed fruit and vegetable products in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: food technology;  foodstuff
 Date Published: 1984-03-16

 Avis juridique important|31984D014684/146/EEC: Commission Decision of 5 March 1984 approving a programme for the manufacture of processed fruit and vegetable products in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) Official Journal L 073 , 16/03/1984 P. 0078 - 0079*****COMMISSION DECISION of 5 March 1984 approving a programme for the manufacture of processed fruit and vegetable products in Denmark pursuant to Council Regulation (EEC) No 355/77 (Only the Danish text is authentic) (84/146/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 15 July 1983 the Danish Government submitted the programme for the manufacture of processed fruit and vegetable products; Whereas the said programme relates to the rationalization and increasing of processing capacities of fruit and vegetables, with the aim of maintaining the competitivity of this sector and finding new sales outlets; whereas the programme therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of the programme does not affect the decisions which are taken pursuant to Article 14 of Regulation (EEC) No 355/77 on the Community financing of projects, in particular as regards an examination as to: - whether they refer mainly to the processing of raw materials originating in Denmark, - whether the new capacities will actually find the sales outlets envisaged in the programme, - whether the conditions of Articles 9 and 18 of the abovementioned Regulation are fulfilled; Whereas the programme contains the details required under Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of that Regulation can be achieved in the sector concerned; whereas the schedule for implementation of the programme does not exceed the time limit laid down in Article 3 (1) (g) of the Regulation; Whereas the programme can be approved only for applications foreseen under Article 24 (4) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the manufacture of processed fruit and vegetable products, pursuant to Regulation (EEC) No 355/77, submitted by the Danish Government on 15 July 1983 is hereby approved. 2. Approval of the programme relates only to projects submitted before 30 April 1984. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 5 March 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1.